PER CURIAM.
This is an appeal and cross appeal from an order modifying a final judgment of dissolution of marriage. We find no error and affirm, but feel we should comment on one point raised by the appellant-former husband.
The children of the parties are minors and reside primarily with the former husband, and he contends that the trial court abused its discretion in deciding not to require the former wife to make child support payments. This was not an abuse of discretion under the facts of this case, and we further observe that it likewise would not have been an abuse of discretion if the circumstances and the abilities of the parties to support the children had been reversed and the court had declined to award a former wife child support from a former husband.
ANSTEAD, C.J., and DELL, J., and GEIGER, DWIGHT L., Associate Judge, concur.